Citation Nr: 1613885	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-32 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for osteoarthritis of the right knee. 

2.  Entitlement to a rating higher than 10 percent for osteoarthritis of the left knee. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1970 to August 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board, in a June 2015 decision and remand, remanded the matter to the RO for further development on the left and right knee claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to an increased rating for his bilateral osteoarthritis of the knees, further development of the record is necessary.  Since the date of the most recent Supplemental Statement of the Case, the Veteran has submitted treatment records from the Asheville, North Carolina VA medical center (VAMC) detailing his course of care for his right and left knee conditions.  Specifically, an October 2015 outpatient record indicates that the Veteran was told by his treating physician that he will need to have his right knee replaced.  The Veteran was scheduled for a follow up consultation four months after the date of this outpatient record, whereupon he was to decide whether to proceed with right knee replacement surgery or not.  He was also noted to have a nonossifying fibroma on the left tibia proximal third.  The examiner noted that "[h]e is going to get some surgery at Bone and Joint" and apparently "was referred from the outside VA center, not here."  

It is not precisely clear where the Veteran is currently seeking knee treatment, or what to expect (e.g., further knee surgery) in terms of such treatment.  Records of additional treatment and/or surgery could significantly affect the current appeal.  It is therefore necessary for the Board to obtain any records of such surgery and subsequent treatment prior to making a determination as to the appropriate disability rating to assign to the Veteran's bilateral knee conditions. 

Accordingly, the case is REMANDED for the following action:

1. Elicit from the Veteran any additional records
documenting his treatment for his bilateral knee conditions at any VA or non-VA medical facilities, with specific attention to be paid to any records documenting knee replacement surgery if available.  Furthermore, the Veteran should be invited to submit any additional medical evidence in support of his claim, to specifically include any private medical records.

2. If the Veteran identifies any additional records not in
his possession, contact the medical treatment center in possession of said records and obtain copies to be added to the claims file after receiving signed release forms, if needed. 

3. After completion of the foregoing, readjudicate the
appeal, with consideration of all evidence received since the issuance of the December 2015 Supplemental Statement of the Case.  If any benefit sought on appeal remains denied, furnish the Veteran with a Supplemental Statement of the Case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

